Order entered July 31, 2013




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-13-00394-CV

           B & S WELDING LLC WORK RELATED INJURY PLAN, Appellant

                                                    V.

                      JUAN PEDRO OLIVA-BARRON, ET AL., Appellees

                         On Appeal from the 95th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 09-12619

                                               ORDER
        We REINSTATE this appeal.

        By order dated July 1, 2013, the Court abated this appeal to allow the trial court to file

findings of fact and conclusions of law. On July 26, 2013, the Court received a supplemental

clerk’s record containing the trial court’s findings of fact and conclusions of law. Appellant shall

file its brief within thirty days of the date of this order.

                                                          /s/   CAROLYN WRIGHT
                                                                CHIEF JUSTICE